Title: To Thomas Jefferson from James Innes, 24 April 1781
From: Innes, James
To: Jefferson, Thomas



Sir
Camp two miles from Page’s. April 24th 1781. 7 o’Clock at night.

I have this moment arrived at this place—and shall loose no time. I beg to recieve your orders as I am Ignorant of the Situation of Richmond. I would write more explicitly but for prudential Reasons of which your Excellency will easily Concieve. I am most respectfully Yr Excellency’s most obt. Sert.,

Jas Innes


P.S. I hope to hear from you by the Dawn of Day.

